Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-13 were canceled. 
Claim 15 was added.
Claims 1-11 and 14-15 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Notably, in a national stage application it can be proper to restrict in a single claim (see PCT Rule 13.3 and 37 CFR 1.475(e)).


Group I, claim(s) 1-7 and 11, insofar as they are drawn to a nucleic acid molecule, a vector, a host cell transformed or transfected with nucleic acid encoding a single chain triplebody capable of specifically binding to CD33, CD16 and CD123, wherein said nucleic acid molecule comprises:(a) a nucleic acid molecule encoding a protein represented by SEQ ID NO: 1; (b) a nucleic acid molecule represented by SEQ .
Group II, claim(s) 8-11, insofar as they are drawn to a single chain triplebody capable of specifically binding to CD33, CD16 and CD123 encoded by the nucleic acid molecule of claim 1. 
Group III, claim(s) 14-15, insofar as they are drawn to a method of treating acute myeloid leukaemia and/or myelodysplastic syndrome comprising administering to a subject in need thereof a therapeutically effective amount of (a) the nucleic acid molecule of claim 1; (b) a vector comprising the nucleic acid molecule of claim 1, (d) a pharmaceutical composition comprising (d-i) the nucleic acid molecule of claim 1; (d-ii) a vector comprising the nucleic acid molecule of claim 1; or (d-iii) a host cell transformed or transfected with the nucleic acid molecule of claim 1.
Group IV, claim(s) 14-15, insofar as they are drawn to a method of treating acute myeloid leukaemia and/or myelodysplastic syndrome comprising administering to a subject in need thereof a therapeutically effective amount of (c) a single chain triplebody capable of specifically binding to CD33, CD16 and CD123 encoded by the nucleic acid molecule of claim 1; or (d) a pharmaceutical composition comprising (d-iv) a single chain triplebody capable of specifically binding to CD33, CD16 and CD 123 encoded by the nucleic acid molecule of claim 1.



The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking groups I-IV appears to be a single chain triplebody capable of specifically binding to CD33, CD16 and CD123 encoded by the nucleic acid molecule of claim 1.  However, Braciak et al ("NK cells from an AML patient have recovered in remission and reached comparable cytolytic activity to that of a healthy monozygotic twin mediated by the single-chain triplebody SPM-2," J Transl Med, 11(1):289 (2013); IDS) teaches triplebody SPM-2 targeting CD123, CD16 and CD33 (page 3, left column, third paragraph).  Even though Braciak et al does not expressly teach SEQ ID NO: 1 (amino acid sequence of triplebody) and SEQ ID NO: 2 (nucleic acid encoding triplebody of SEQ ID NO: 1), Braciak et al teaches same antibody SPM-2 as the instant invention as evidenced by instant specification (page 10, third and fourth paragraph).  Braciak et al was published by inventors of instant application more than one year before EFD of instant application (02 December 2016) and therefore is available as 102 (a)(1) art.  Therefore, the technical feature linking the inventions of groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643